United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 Commission File Number 000-28789 Falcon Ridge Development Inc.(Exact name of registrant as specified in its charter) Nevada 84-1461919 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5111 Juan Tabo Boulevard N.E. Albuquerque, New Mexico 87111 (Address of principal executive offices) (zip code) (702)386-5379 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ] No [X] As of March 3, 2009 there were 78,054,805 shares of the Company’s common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] - 1 - Table of Contents Part I – Financial Information Item 1.Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheet as of December 31, 2008 (unaudited) and September 30, 2008 4 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2008 and 2007 5 Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) for the quarter ended December 31, 2008 6 ConsolidatedStatement of Cash Flow (unaudited) for the three months ended December 31, 2008 7 Item 2.Management’s Discussion and analysis of Financial Condition and Results of Operations 21 Item 3.Qualitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 Item 1.Legal Proceedings 28 Item 1a.Risk Factors 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.Submission of Matters to a Vote of Security Holders 28 Item 5.Other Information 28 Item 6.Exhibits 29 Signaturres 30 - 2 - Part I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Index to Consolidated Financial Statements Page Condensed Consolidated Balance Sheet Balance Sheet at September 30, 2008 and December 31, 2008 4 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2008 and 2007 5 Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) for the quarter ended December 31, 2008 6 ConsolidatedStatement of Cash Flow (unaudited) for the three months ended December 31, 2008 7 Notes to Financial Statements 8 - 20 - 3 - FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Condensed Consolidated Balance Sheet as of December 31, 2008 (unaudited) and September 30, 2008 December 31 September 30, 2008 2008 Assets (unaudited) (audited) Cash $ 466 $ 1,119 Fixed assets, net of accumulated depreciation 42,417 45,211 Real estate held for development and sale 1,200,000 3,191,570 Total assets $ 1,242,883 $ 3,237,900 Liabilities and Stockholders' Deficit Liabilities Accounts payable $ 675,040 $ 657,428 Notes payable related parties 1,159,766 1,154,766 Notes payable 1,570,423 1,569,123 Retainage payable 90,000 90,000 Accrued interest 456,199 363,430 Accrued expenses 27,316 23,209 Convertible Preferred stock Series B , $.001 par value, 400,000 shares authorized, 160,000 shares outstanding; liquidation value $485,000 485,000 485,000 Total liabilities 4,463,744 4,342,957 Stockholders' Deficit Convertible Preferred stock,$.001 par value; 1,000,000 shares authorized: Preferred stock, Series A,$.001 par value, 400,000 shares authorized, 160,000 shares issued and outstanding , aggregate liquidation preference of $400,000. 400,000 400,000 Common stock, $.001 par value, 900,000,000 shares authorized, 78,054,805 and 47,315,917 shares issued and outstanding respectively 78,054 47,316 Additional paid-in capital 5,985,147 5,886,152 Unexpired warrants (78,231 ) (88,890 ) Accumulated deficit (9,605,832 ) (7,349,634 ) Total Stockholders' deficit (3,220,862 ) (1,105,056 ) Total Liabilities and Stockholders' Deficit $ 1,242,883 $ 3,237,900 The accompanying notes are an intergal part of these financial statements. - 4 - FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2008 and 2007 Three months Ended December 31 December 31, 2008 2007 Net sales $ - $ 47,310 Expenses: Payroll relatedexpenses 63,023 25,578 Depreciation 1,995 2,394 Consulting and stock-based compensation 83,200 379,323 Selling, general and administrative expenses 14,048 92,180 Total expenses 162,265 499,475 Other income (expense): Interest expense 103,428 (85,267 ) Loss on impairment of asset 1,989,576 Gain on sale of fixes asset 928 - Total other income and (expense) 2,093,932 (85,267 ) Loss before provision for income taxes (2,256,197 ) (537,432 ) Income taxes - - Net Loss $ (2,256,197 ) $ (537,432 ) Loss per share $ (0.033 ) $ (0.029 ) Weighted average number of shares outstanding 67,808,509 18,459,337 The accompanying notes are an intergal part of these financial statements. - 5 - FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Consolidated Statement of Changes in Stockholders’ Deficit (unaudited) Quarter Ended December 31, 2008 Additional PreferredStock Common Stock paid-in Unexpensed Accumulated Shares Par value Shares Par value capital warrants deficit Total Balance December 31, 2005 160,000 $ 400,000 3,761,312 $ 752,262 $ 899,420 $ - $ (1,068,850 ) $ 982,832 Stock issuance for Cash 194,000 485,000 - 485,000 Reclassified to liabilities - (485,000 ) - (485,000 ) Loss - (417,974 ) (417,974 ) Balance September 30, 2006 354,000 400,000 3,761,312 752,262 899,420 - (1,486,824 ) 564,858 Reclass common stock andAPIC - - (79 ) (748,501 ) 748,501 - - - Issuance of common stock - - 14,698,104 14,698 365,526 - - 380,224 Net loss 9-30-2007 - (1,290,190 ) (1,290,190 ) Balance September 30, 2007 354,000 400,000 18,459,337 18,459 2,013,447 - (2,777,014 ) (345,108 ) Stock issued for service 28,650,000 28,650 2,860,221 2,888,871 Stock issued for debt 206,580 207 10,102 10,309 Warrants issued with notespayable 115,090 (88,890 ) 26,200 Warrants issued for service 887,292 - 887,292 Net loss 09-30-08 (4,572,620 ) (4,572,620 ) Balance September 30, 2008 354,000 $ 400,000 47,315,917 $ 47,316 $ 5,886,152 $ (88,890 ) $ (7,349,634 ) $ (1,105,056 ) Stock issued for services 24,922,222 24,922 58,278 83,200 Stock issued for payroll 5,816,666 5,816 40,717 46,533 Accreation of unexpiredwarrants 10,659 10,659 Net loss for quarter ended12-31-08 (2,256,197 ) (2,256,197 ) ` Balance December 31, 2008 354,000 $ 400,000 78,054,805 $ 78,054 $ 5,985,147 $ (78,231 ) $ (9,605,831 ) $ (3,220,862 ) The accompanying notes are an intergal part of these financial statements. - 6 - Falcon Ridge Development Inc. and Subsidiaries Consolidated Statement of Cash Flows Three Months Ended Three Months Ended December 31, December 31, 2008 2007 Operating activities: Net income (loss) $ (2,256,197 ) $ (537,432 ) Adjustments to reconcile net loss to net cash Stock issued for services and payroll 129,733 157,500 Warrants expensed 10,659 264,570 Impairment of Real estate held for development and sale 1,989,576 Used by operating activities: Depreciation 1,995 2,394 Changes in operating assets and liabilities, Real estate held for development and sale 1,995 (221 ) Accounts payable 17,612 45,083 Accrued interest 92,770 42,624 Accrued liabilities 4,106 6,050 Net cash (used in) provided by operating activities (7,752 ) (19,432 ) Iinvesting activities: Acquisition of fixed assets (21,783 ) Proceeds from sale of fixed asset 800 - Net cash from (used) investing activities 800 (21,783 ) Financing activities: Increasein related parties notes payable 5,000 Increasenotes payable 1,300 10,000 Proceeds for shares to be issued 2,000 Net cash from financing activities 6,300 12,000 Net change in cash (652 ) (29,215 ) Cash: Beginning of period 1,119 74,521 End of period $ 466 $ 45,306 Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ 0 $ 0 Interest $ 0 $ 0 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Warrants issued $ - $ 899,809 Issuance of common stock for payroll and consulting services 129,733 157,500 Total non-cash activities $ 129,733 $ 1,057,309 The accompanying notes are an intergal part of these financial statements. - 7 - FALCON RIDGE DEVELOPMENT, INC. and SUBSIDIARIES Notes to Consolidated Financial Statements (1) Summary of Significant Accounting Policies Organization, Shell Merger and Principles of Consolidation Organization Falcon Ridge Development, Inc. ("FRDI" or the "Company") is engaged in the real estate industry and acquires tracts of raw land and develops them into communities.
